Citation Nr: 0507814	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  02-08 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 60 percent for chronic 
bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from June 1961 to July 1964.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In that rating decision, the RO granted an 
increased rating from 30 to 60 percent for the veteran's 
service-connected chronic bronchitis.  The veteran's 
disagreement with the 60 percent rating led to this appeal.  

The Board remanded the increased rating claim for additional 
development in October 2003.  At that time, the Board noted 
that in his notice of disagreement with the 60 percent rating 
the veteran stated that his service-connected bronchitis and 
its progressive and destructive effect on his health 
prevented him from working any vocation for any length of 
time.  In addition, the veteran stated that he had other 
chronic and acute conditions that had been caused and 
aggravated by his pulmonary disability.  In the October 2003 
remand, the Board pointed out that the veteran's statements 
indicated that the veteran may be seeking secondary service 
connection for various disabilities and that the veteran had 
raised the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).  The Board pointed out that in a rating 
decision dated in May 2002, the RO found that permanent and 
total disability for pension purposes existed based on the 
veteran's chronic bronchitis rated as 60 percent disabling 
and what it described as the veteran's inability to secure or 
follow substantially gainful occupation as the result of such 
disability.  (Nonservice-connected pension benefits were 
ultimately denied, based on the veteran's lack of wartime 
service.)  In its remand, the Board stated that the RO should 
clarify whether, and for what disability, the veteran is 
seeking secondary service connection and take additional 
action as appropriate.  In addition, the Board referred the 
TDIU claim to the RO for action.  There is no indication in 
the claims file that the RO has addressed either the matter 
of the veteran's secondary service connection claims or the 
matter of his TDIU claim.  The Board therefore again refers 
those matters to the RO.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim; he has been 
told what evidence VA would obtain and what he should submit, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The value for the veteran's Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) attributable to his service-connected chronic 
bronchitis is less than 40 percent of the predicted value for 
that measurement.  


CONCLUSION OF LAW

The evidence is sufficient to support a 100 percent schedular 
rating for chronic bronchitis.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.97, 
Diagnostic Code 6600 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

In this case, in a letter dated in July 2001, the RO advised 
the veteran of the requirements for successful increased 
rating claims, setting out the nature of the evidence needed 
in support of the veteran's claim.  The RO advised the 
veteran that VA would assist him in obtaining records from 
Federal agencies, if properly identified, and, other non-
Federal records if properly identified and accompanied by the 
requisite release forms.  The RO advised the veteran, 
however, that it was still his responsibility to ensure VA 
received records relevant to his claim and requested him to 
tell VA about any additional evidence that was available in 
connection with his claim.  The RO provided the veteran with 
contact information and informed him that it had requested a 
VA examination for him.  

In addition, in an April 2004 letter, the VA Appeals 
Management Center (AMC) notified the veteran that he should 
furnish the dates and places of treatment if he had recently 
received treatment at a VA facility, and, if he did so, the 
AMC would obtain the reports of such treatment.  The AMC also 
notified the veteran that he should complete and return 
release authorization forms for non-VA health care providers 
from which he had received treatment for his service-
connected bronchitis so that the AMC could obtain those 
records.  The AMC also notified the veteran that he could 
submit his own statement describing his symptoms, their 
frequency and severity.  Further, the AMC notified the 
veteran that if there were any other evidence or information 
that he thought would support his claim, to let the AMC know.  
The AMC requested that the veteran send to the AMC any 
evidence in his possession that pertained to his claim.  

Moreover, in the statement of the case and supplemental 
statement of the case, the RO informed the veteran of what 
information was needed to establish entitlement to an 
increased evaluation for the disability at issue, what 
evidence had been considered, the legal criteria governing 
his appeal and the reasons for the denials.  The veteran was 
further told that he should send to the RO information 
describing additional evidence or the evidence itself.  

While the notice provided to the veteran in April 2004 was 
given after the initial adjudication of the claim, the notice 
was provided prior to the recent transfer of the veteran's 
case to the Board, and the content of that notice and duty to 
assist letter, along with the statement of the case and 
supplemental statement of the case, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  The April 2004 letter satisfies 
the VCAA content-complying notice, after which the claim was 
readjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  

Based on the above the Board finds that the veteran has been 
fully advised as to the information needed to support his 
claim and has been given every opportunity to identify or to 
submit such, to include being generally afforded contact 
information in the event he had questions relevant to his 
appeal.  In this case, VA has fulfilled its duty to notify 
the veteran consistent with the VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

The Board notes that VA has also fulfilled its duty to assist 
the veteran under the VCAA and its implementing regulations 
with regard to the claim decided herein.  The RO has obtained 
the veteran's service medical records and the medical records 
identified by the veteran as pertinent to his claim.  VA has 
also afforded the veteran multiple examinations pertinent to 
this appeal.  Such examination reports include notes of 
clinical findings and diagnostic test results specific to the 
rating criteria governing the evaluation of the disability at 
issue.  Neither the veteran nor his representative has 
identified any additionally available evidence that is 
pertinent to the appeal.  As such, the Board finds that all 
evidence necessary for an equitable resolution of the claim 
on appeal decided herein has been obtained. 

The Board thus finds that in regard to the claim on appeal, 
VA has done everything reasonably possible to notify and 
assist the veteran and that the decision to proceed in 
adjudicating his claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Background and analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  While the 
veteran's entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection has been in effect for chronic bronchitis 
since November 1967.  The veteran filed his current increased 
rating claim in June 2001, at which time his disability was 
rated as 30 percent disabling.  In its December 2001 rating 
decision, the RO awarded a 60 percent rating effective from 
the date of receipt of the increased rating claim in June 
2001.  The veteran's disagreement with the 60 percent rating 
led to this appeal.  Inasmuch as the 60 percent evaluation is 
not the maximum benefit under the Rating Schedule, the issue 
before the Board is entitlement to an evaluation in excess 
of 60 percent for bronchitis.  See AB v. Brown, 6 Vet. App. 
35, 38 (1992).  

The general rating formula for bronchitis is as follows:  

A 30 percent rating is for assignment on showing of Forced 
Expiratory Volume in one second (FEV-1) of 56 to 70 percent 
predicted; or the ratio of FEV-1 to Forced Vital Capacity 
(FVC), i.e., FEV-1/FVC, of 56 to 70 percent; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 56 to 65 percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600.  

A 60 percent rating requires a FEV-1 of 40 to 55 percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) 
of 40 to 55 percent predicted; or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  

A 100 percent schedular rating requires FEV-1 less 
than 40 percent of predicted value; or FEV-1/FVC less 
than 40 percent; or DLCO (SB) less than 40 percent predicted; 
or maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  Id.  

At an August 2001 VA examination, the veteran presented with 
symptoms of fatigue, dyspnea on exertion at one plus block 
but no shortness of breath at rest.  He reported intermittent 
mild swelling in his legs.  He complained of a morning 
productive cough, hoarsening of his voice, nocturnal snoring, 
nocturnal cessation of respiration per his girlfriend, and a 
nocturnal cough.  On examination, heart rate and rhythm were 
regular with normal S1 and S2 with the exception of having 
decreased heart sounds.  There were inspiratory wheezes 
scattered throughout the lung fields.  There were no 
appreciable rhonchi or rales.  Examination showed no 
appreciable cyanosis, clubbing or lower extremity edema.  The 
impression was chronic bronchitis.  The physician noted that 
chest X-rays showed the lungs were hyperexpanded.  

In the examination report, the physician stated that the 
veteran's symptoms of dyspnea on exertion, mild swelling of 
his legs and a morning productive cough were each consistent 
with the diagnosis of bronchitis, with a diagnosis of lower 
extremity swelling possibly consistent with that of cor 
pulmonale.  He said, however, that the veteran had no 
objective findings of cor pulmonale on examination.  The 
physician said pulmonary function tests supported a diagnosis 
of borderline obstruction and mild restrictive lung disease 
most likely related to the veteran's previous smoking 
exposure.  Pulmonary function test results were FEV-1 at 
53 percent predicted both before and after bronchodilator.  
FEV-1/FVC was 84 percent predicted both before and after 
bronchodilator.  

A VA chest X-ray report in the first week of August 2001 
included mention of a one-centimeter density projected in the 
region of the left nipple region.  In the report of a nipple 
marker chest film taken a week later, the radiologist noted 
that nipple markers delineated nipple shadows.  He again said 
that cardiac size was within normal limits, and the lungs 
were hyperexpanded.  In a VA general medicine clinic note at 
that time, the physician noted the veteran said that he had 
been self-employed for the last few years.  The veteran 
complained of tiredness and said that he recently had blood 
in his sputum when coughing.  The physician noted the veteran 
had very congested swollen nasal mucosa and a possible polyp 
in the right nostril and a very narrow nasal pathway.  There 
was some wheezing mainly on the left side.  The physician 
said the veteran had very significant rhinitis.  He put the 
veteran on Allegra for a trial and inhalers for wheezing.  

VA next saw the veteran in June 2003 when he returned for 
follow-up.  His complaints included intermittent wheezing, 
nasal congestion and postnasal drip, and decreased energy.  
The veteran reported he was currently unemployed.  
Examination revealed diffuse expiratory wheezing with 
increased inspiratory to expiratory time ratios.  The 
extremities showed no edema.  The physician noted that a May 
2003 echocardiogram showed normal right ventricular size and 
function.  He also noted that a May 2003 chest X-ray showed 
that the cardiac size was within normal limits.  He noted the 
lungs were hyperexpanded and that a mild interstitial pattern 
was demonstrated in the right lower lung fields.  With 
respect to the wheezing, the physician's assessment was 
likely chronic obstructive pulmonary disease given the 
veteran's long history of tobacco use.  The physician 
prescribed an Albuterol inhaler.  With respect to the 
veteran's nasal congestion and other nasal symptoms, the 
physician said the symptoms were reflective of allergic 
rhinitis and prescribed a nasal isoniazid spray.   

VA pulmonary function tests in June 2003 revealed an FEV-1 
value of 35 percent of the predicted value pre-bronchodilator 
and 40 percent post-bronchodilator, an FEV-1/FVC value of 
108 percent of the predicted value pre-bronchodilator 
and 111 percent post-bronchodilator, and a DLCO value of 
18 percent of the predicted value pre-bronchodilator.  The 
pulmonary fellow and attending physician who prepared the 
pulmonary function test report stated that the tests showed 
moderate obstructive defect and noted that the response to 
the inhaled bronchodilator was significant.  They stated that 
hyperinflation and air trapping were present.  They said that 
low carbon monoxide diffusing capacity, even when adjusted 
for alveolar volume and the veteran's hemoglobin, suggested 
emphysema, interstitial disease or pulmonary vascular 
obstruction.  They said that findings were consistent with 
poor effort or with neuromuscular disease.  

In a VA general medicine note dated in July 2003, it was 
noted that the veteran reported that his cough had improved 
since he had started using the nasal inhaler.  On review of 
systems, the veteran reported dyspnea with exertion walking 
up stairs.  He denied lower extremity edema, but reported 
orthopnea and paroxysmal nocturnal dyspnea.  On examination 
of the lungs there were faint wheezes bilaterally, anteriorly 
and posteriorly, with good air movement.  The extremities 
showed no edema.  The physician noted that the veteran had a 
history, plus physical and pulmonary function test data, to 
support an assessment of asthma.  He agreed with placing the 
veteran on Albuterol and said he would add Aerobid and 
Servent to the veteran's pulmonary medications.  In late July 
2003, the veteran submitted prescription forms describing 
medications that had been prescribed by VA, including 
inhalers, nasal sprays, and tablets.  

In a VA general medicine note dated in August 2003, the 
physician noted that the veteran had had a computerized 
tomography (CT) study of the chest for evaluation of a shadow 
that had been seen on a chest X-ray.  The physician stated 
that the CT study was negative for a mass or tumor and noted 
than an echocardiogram had been negative.  

At a VA pulmonary examination in December 2004, the veteran 
reported that he became dyspneic when walking 60 feet or more 
or when he climbed half a flight of stairs or more.  He 
reported that he became short of breath when he made his bed 
and also became breathless when he bent over to put on his 
pants and shoes.  He said that other than that he was not 
symptomatic, but led a very sedentary life.  He reported a 
daily nagging productive cough.  On examination, the 
veteran's breath sounds were minimally diminished, and 
expiration and inspiration were prolonged posteriorly and 
anteriorly in the anterior upper lung fields.  There was mild 
intermittent expiratory wheezing.  The physician said he was 
ordering pulmonary function testing but that DLCO would not 
be repeated.  He reported that FEV-1 was 81 percent of the 
predicted value both before and after bronchodilator.  

After examination and review of pulmonary function results, 
as well as review of the veteran's clinical record and prior 
pulmonary function tests, the physician diagnosed the veteran 
as having mild bronchitis and chronic obstructive pulmonary 
disease.  He stated there was no clinical or historic 
evidence for respiratory failure or cor pulmonale.  He also 
said there was no echocardiographic or clinical evidence in 
support of a diagnosis of an abnormal ventricle or pulmonary 
hypertension.  He noted that that veteran had not been on 
home oxygen.  He did state that in the context of the 
veteran's overall clinical picture it was his opinion that it 
was more likely than not that the veteran's depression of 
diffusing capacity of lung for carbon monoxide was directly 
related to his chronic bronchitis.  He said that the veteran 
was able to perform desk type work.  

The Board notes that throughout the course of the veteran's 
appeal, assessments reported by examiners have included not 
only bronchitis, but also other pulmonary disorders including 
chronic obstructive pulmonary disease, emphysema, and asthma.  

When it is not possible to separate the effects of the 
service-connected condition and a non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As the Board 
is precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so, the Board will consider all of the 
veteran's pulmonary symptoms in addressing the increased 
rating claim for his chronic bronchitis.  Id.  

On review of the record, the Board finds that the evidence 
generally supports no more than the currently assigned 
60 percent rating, and in fact the most recently available 
FEV-1 value was 81 percent of predicted, which is in the 
normal range.  The Board notes, however, that the DLCO value 
shown in the June 2003 pulmonary function tests was 
18 percent of predicted value.  While the physicians who 
prepared the pulmonary function test said the low carbon 
monoxide diffusing capacity suggested emphysema, interstitial 
disease or pulmonary vascular obstruction, it was opinion of 
the physician who reviewed the entire record in December 2004 
that the veteran's depression of diffusing capacity of the 
lungs for carbon monoxide was directly related to his chronic 
bronchitis.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that the DLCO value of 18 percent is 
fairly associated with the veteran's chronic bronchitis.  As 
outlined earlier, the criteria for a 100 percent rating for 
chronic bronchitis are disjunctive, that is, only one of 
several possible findings need be demonstrated to establish 
a 100 percent rating.  In this case, the DLCO associated with 
the veteran's chronic bronchitis is less than 40 percent of 
the predicted value and therefore supports a 100 percent 
rating.  As the results of pulmonary function tests over the 
course of the appeal have shown variable results, the Board 
notes that it is possible that future examinations may 
indicate that a rating other than 100 percent is appropriate 
for the veteran's service-connected chronic bronchitis.  


ORDER

A 100 percent schedular rating for chronic bronchitis is 
granted, subject to laws and regulations governing the 
effective date of monetary awards. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


